DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 16-24 and 31-33 in the reply filed on 1/10/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden because of the commonality of the elements shared by the claims.  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. For the purpose of completeness the search burden would exist and a different field of search would be required as finding art pertinent to other intentions would require different search methods. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tapping valve element located within the elongated inner channel (claim 1, while a tapping valve is shown it is not inside the elongated inner channel) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 18-24 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Klaauw (US 2004/0226967) herein referred to as Klaauw in view of Baker (US 6,832,487).
Regarding claim 16, Klaauw discloses (a) a beverage container (FIG 2, element 27) containing a liquid beverage to be dispensed,
(b) a pressure line (FIG 2, line between element 36 and 27), including an outlet releasably connected to the container with a connector providing fluid communication between the interior of the container and a source of pressurized gas to pressurize the container,  
(c) an at least partially flexible, beverage dispensing line (FIG 2, element 28), comprising an inlet end and an outlet end, the inlet end including a dispensing line connector (Paragraph [0014]) stably coupling said inlet end to the pressurized container providing fluid communication between the liquid contained in the container and the outlet end of the dispensing line, 
(d) a compartment (FIG 2, element 25) comprising refrigerating device (FIG 2, element 34) and containing said container (FIG 2, element 27);
(e) an elongated tapping column (FIG 2, element 30), comprising a fixed end fixed to the top surface of the compartment and comprising an elongated inner channel extending from the fixed end to a top end of the elongated tapping column and providing fluid communication between the interior of the compartment and a tapping valve element (FIG 2, element 32) located within the elongated inner channel and adjacent to the top end of the elongated tapping column, located opposite the fixed end, said tapping valve element receives a portion of the outlet end of the dispensing line and 
But is silent on the dispensing line connector is smaller than any diameter of the elongated channel, wherein the dispensing line connector comprise at least one of: a bayonet, a threaded nut, a pin, preferably with a safety feature, a resilient snap-fit.
Baker teaches the dispensing line connector is smaller than any diameter of the elongated channel (FIG 1A, end of element 30 connected to element 12; Col 4, lines 25-40). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Klaauw with a connecting device as taught by Baker in order to provide a means to connect the product flow line through the dispenser gas inlet and into the dispenser housing to connect the product package.
Please note, the claim above includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Once the Examiner provides a rationale tending to show that the 

Regarding claims 18 and 31, Klaauw discloses wherein the inlet end of the dispensing tube including the connecting device can be introduced from the tapping column top end, through the tapping valve element held in open position, all the way down to the compartment (FIG 10 shows the assembled and disassembled valve which makes clear that the dispensing line and connector may be introduced first through element 97). 
Please note, the claim above includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  MPEP 2113.

Regarding claims 19 and 32, Klaauw discloses wherein the channel of the tapping column comprises an opening (FIG 2, opening is in the end of element 35 where element 28 is present near element 29) located upstream from the valve element, said opening allowing the inlet end of the dispensing line, including the dispensing line connector, to be driven through the channel down into the compartment and the outlet end of the dispensing tube to be introduced into the valve element.
Please note, the claim above includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  MPEP 2113.

Regarding claim 20, Klaauw discloses where the pressure line comprises a pressure line connector for coupling the pressure line to the interior of the container, and wherein both dispensing line (Paragraph [0014]) and pressure line connector  and 

Regarding claim 21, Klaauw discloses wherein the valve element is a pinch valve (FIG 9 and 10) and a portion of the outlet end of the dispensing line to be engaged in said pinch-valve is flexible.

Regarding claim 22, Klaauw discloses wherein the valve is made of two elements: a first valve element (FIG 1, element 97) mounted on the column and a second, co-element (FIG 1, element 105) mounted at the outlet portion of the dispensing line and suitable, when engaged therein, for collaborating with the first valve element to control the flow of liquid through the dispensing line.

Regarding claim 23, Klaauw discloses wherein the beverage to be dispensed and contained in the container is beer (Paragraph [0002], line 4), carbonated malt based beverages, or cider.

Regarding claim 24, Klaauw discloses wherein the source of pressurized gas is a pressurized gas bottle (FIG 2, element 36) located within the compartment.

.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Klaauw  in view of Baker as applied to claim 16 above, and further in view of and Haskayne (WO 2009/115928).
Regarding claim 2, Klaauw substantially discloses the apparatus as claimed above but is silent on wherein the dispensing line connector comprise at least one of: a bayonet, a threaded nut, a pin, preferably with a safety feature, a resilient snap-fit.
Haskayne teaches a snap-fit (FIG 9c, element 65).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Klaauw with a snap fit as taught by Haskayne in order to provide a snap fitting that a consumer cannot remove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754